DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/21/21 and 12/29/20 are being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 1/19/21.  Claims 1-4, 6, 9-11, 14-15, 17-24, and 26-32 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 14-15, 17-24, and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2013/0303114) in view of Paul et al. (US 2011/0276447).
Regarding claim 1, Ahmad teaches a method for charging in a communication network, comprising a service-based charging function (network operator) [paragraph 110]:
applying one or more service-based charging rules (charging parameter/policy) [paragraph 185] to a service provided to multiple UEs (additional resources for hosted operator to provide service to WTRUs) [paragraphs 111. 113, 122], wherein the charging rules prescribe charging based on one or more of: an amount of communication (used resources) between the network service and each of multiple UEs, said communication dedicated to providing the service (additional resources are dedicated to providing more capacity to hosted operator); access to the network service by each of the multiple UEs; and an amount of resource consumption (used resources) for providing the network service to each of the multiple UEs [paragraph 171] (network operator charges hosted operator for additional resources used) [paragraphs 185, 243, 253]; and
transmitting an indication of charging (charging message) to a customer (hosted operator) associated with, and charged for, the service as provided to the multiple UEs, based on the applied one or more service-based charging rules (network operator or BCU/VPCRF sends charging messages to network operators for the used resources) [paragraphs 251, 253, 243].
Ahmad does not explicitly teach that the service is provided using a network slice operating on top of the communication network, the communication network being separate from the service.  In an analogous prior art reference, Paul teaches that a service-based charging function (communications service provider) provides a service (one or more communications services) using a network slice (virtual slice) operating on top of a communication network, the communication network being separate from the service (communications service provider provides one or more communication services divided into individual slices to service providers which is “on top” and “separate” from the 
Regarding claim 2, Ahmad teaches the method of claim 1, wherein in the charging is performed for a specified duration in time (time period for which the resources may be needed), the charging rules are based on specific geographic regions and times, or both (hosted operator is charged based on time period for which the resources may be needed) [paragraphs 184-185].
Regarding claim 3, Ahmad teaches the method of claim 1, wherein transmitting the indication of charging comprises transmitting the indication of charging to a virtual billing entity (VPCRF) which provides bills to the customer, the one or more service-based charging rules are associated with the virtual billing entity, or both (VCPRF handles charging according to the amount of resources used and sends charging messages to hosted operators) [paragraph 253].
Regarding claim 4, Ahmad teaches the method of claim 1, wherein the indication of charging comprises charging for at least one of:
all data exchanged in performance of the service;
data exchanged in performance of the service wherein said data exchanged is charged at a rate per unit volume of traffic, said rate being associated with a quality of service (QoS) of the network service;
each communication session generated using the network service; 
resources consumed in performance of the network service (used resources) (network operator or BCU charges hosted operator for resources used) [paragraphs 153, 185-186]; and
(used resources) (network operator or BCU charges hosted operator for resources used) [paragraphs 153, 185-186].
Regarding claim 6, Ahmad teaches the method of claim 5, wherein the rate is dynamically changed based on demand and a dynamic charging policy or the rate is customized to different individual users of the service (charging parameter may be dynamically negotiated with hosted operators) [paragraphs 178, 243, 252, 119].
Regarding claim 9, Ahmad teaches the method of claim 1, wherein the one or more service-based charging rules override a service level agreement (SLA) charging rule of a UE requesting the at least one service (charging parameter would override initial agreement between network operator and hosted operator) [paragraphs 112-113, 185].
Regarding claim 10, Ahmad teaches the method of claim 1, further comprising:
receiving congestion level (load information) reports from one or more intermediate processes operative on the network (cells of the hosted operator exchange load information) [paragraph 131]; and
further applying the one or more service-based charging rules based on the received congestion level reports (charging parameter is applied in Capacity Query Result based on Capacity Query Request which is sent based on an overload condition) [paragraph 185].
Regarding claim 11, Paul teaches the method of claim 1, wherein the service (one or more communications services) is associated with the network slice (virtual slice) provided to the customer (service provider) according to a service level agreement (SLA) between a provider of the service and the customer (one or more communications services associated with virtual slices are provided to service providers according to a SLA) [paragraphs 29-35] wherein the network slice comprises core network functionalities and radio access network functionalities (predefined cores services) and is configured to provide, to the multiple UEs, access to a server supporting the service (service provider (dynamic SLA), in which pricing (billing) for certain specified services or levels of service changes over one or more of time (levels of availability) and geography (virtual slice may comprise predefined core services to provide to users access to service provider infrastructure and a dynamic SLA between the communications service provider and the service provider may define billing and levels of availability) [paragraphs 26, 29-35].
Regarding claim 14, Ahmad teaches the method of claim 11, wherein the customer is associated with an end user population comprising said multiple UEs and the charging is directed to the customer instead of a UE of multiple UEs (hosted operator charged for the additional resources, not WTRUs served by the hosted operator ) [paragraphs 153, 243, 253].
Regarding claim 15, Ahmad teaches the method of claim 14, wherein the customer is a machine-to-machine (M2M) service provider (the invention of Ahmad is not limited to the service and network type of the hosted operator and thus a skilled artisan would recognize that a M2M service provider is within the scope of the invention) [paragraphs 46-49, 107].
Claims 17, 22, 26, 28, and 30 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 10 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 11 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 12 and is therefore rejected on the same basis.
Claim 21 recites similar subject matter as claim 13 and is therefore rejected on the same basis.
Regarding claim 23, Ahmad teaches the system of claim 22, further comprising a node (base station), wherein the service is associated with the node, and wherein the node comprises an access point of the communication network (base stations provide service to WTRUs in hosted network) [paragraph 43].
(VNMF), wherein the service is associated with the node, and wherein the node is operative to act as one of a virtual user-specific serving gateway (v-u-SGW) serving the connected service to a UE and a virtual service-specific service gateway (v-s-SGW) serving the connected service to a plurality of UEs (VNMF provides end user connectivity to services and applications) [paragraph 106].
Regarding claim 27, Ahmad teaches the method of claim 1 wherein the service is provided by the customer servicing multiple UEs wherein each UE of the multiple UEs is configured to access another service provided by another customer (hosted operator provides service to WTRUs that may access other services) [paragraphs 121-22, 169].
Claims 29 and 31 recite similar subject matter as claim 27 and is therefore rejected on the same basis.
Claim 32 recites similar subject matter as claim 11 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9-11, 14-15, 17-24, and 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.